J-S01034-20
                                   2020 PA Super 47


    BARBARA WOLF                                  :    IN THE SUPERIOR
                                                  :        COURT OF
                          v.                      :     PENNSYLVANIA
                                                  :
    MIGUEL SANTIAGO, NORIS SANTIAGO,              :
    KUSHNER M. LOUIS, CELIA KUSHNER, CITY         :
    OF PHILADELPHIA, CITY OF PHILADELPHIA         :
    DEPARTMENT OF REVENUE, CITY OF                :
    PHILADELPHIA WATER REVENUE BUREAU,            :
    CITY OF PHILADELPHIA BUREAU OF                :
    ADMINISTRATIVE ADJUDICATION, PA               :
    DEPARTMENT OF REVENUE,                        :
    COMMONWEALTH OF PENNSYLVANIA,                 :
    DEPARTMENT OF LABOR & INDUSTRY,               :
    INTERNAL REVENUE U.S. DEPARTMENT OF           :
    TREASURY                                      :
                                                  :
    APPEAL OF: MIGUEL SANTIAGO AND                :
    NORIS SANTIAGO                                :   No. 1274 EDA 2019

               Appeal from the Judgment Entered May 21, 2019
             in the Court of Common Pleas of Philadelphia County
            Civil Division at No(s): January Term, 2018 No. 04225

BEFORE:      BOWES, J., KUNSELMAN, J. and STRASSBURGER, J.*

OPINION BY STRASSBURGER, J.:                          FILED MARCH 03, 2020

        Miguel and Noris Santiago (Appellants) appeal from the judgment

entered on May 21, 2019, after the trial court found that the property owned

by Appellants qualified as an abandoned and blighted property in need of

remediation and appointed a conservator pursuant to the Abandoned and

Blighted Property Conservatorship Act (Act 135), 68 P.S. §§ 1101-1111. We

affirm.



____________________________________________




*   Retired Senior Judge assigned to the Superior Court.
J-S01034-20


       We provide the following background. Appellants are the owners of a

house located at 1601 Mount Vernon Street in Philadelphia (the Property).

On January 25, 2018, Barbara Wolf1 filed a petition pursuant to 68 P.S.

§ 1104, where she averred that the Property is considered a “significant

historical structure[] in the City of Philadelphia,” and contends Appellants

have left the property in a dilapidated state.2 Petition, 1/25/2018, at ¶¶ 9,

11.    Specifically, Wolf requested the trial court appoint the Spring Garden

CDC as conservator. Id. at ¶ 34; see also, 68 P.S. § 1105(e) (governing

the appointment of a conservator).

       Hearings were held on April 18, 2018, and November 13, 2018,

pursuant to subsection 1105(c). The trial court summarized the testimony

as follows.

             At the time of the hearing, the parties stipulated that the
       rear section of the physical structure on the Property had been
       razed by the City due to its dangerous and unsafe condition.
       This resulted in the rear section of the remaining structure being
       exposed. After issuance of numerous code violations by the City
       Department of Licenses and Inspections [(L&I)], and no action

____________________________________________
1 “Since 1980 [Wolf has] resided at 656 North 15th Street in the Spring
Garden section of the City, two to three blocks from the Property. [Wolf]
has been a 30 year member of the Spring Garden Civic Association and a
long standing member of the Spring Garden Community Development
Corporation [(Spring Garden CDC)]. The property is within the designated
boundaries of the Spring Garden Civic Association.” Trial Court Opinion,
7/8/2019, at 2 (citations omitted).

2 This petition was filed against Appellants.       In addition, Wolf filed the
petition against all lienholders of the Property.



                                           -2-
J-S01034-20


     by [] Appellants, the City covered but did not seal the rear
     exposed section to avoid further deterioration.

                                    ***

            [Wolf] identified 15 photographs depicting the condition of
     the Property. She testified that there was trash piled up in front
     of the Property, graffiti on the front of the building, and brick
     deterioration on the front and on the side.         [Wolf] further
     testified that the pointing between the bricks had deteriorated in
     the front façade, and was in need of repair and repointing
     between the bricks, particularly under some of the windows.
     Two of the windows were covered with metal grating that had
     rusted. Other windows were boarded by 2X4’s, and one of the
     windows was open and exposed the interior to the elements,
     allowing moisture and water penetration. [Wolf] testified that
     the sheaving from the roof was falling in at the corners, and that
     a tree growing in the Property was pushing through some of the
     bricks.

           [Wolf] testified that no one lived in the Property, and that
     she had not seen any electrical lights [at] the [P]roperty for
     years. []

           [Wolf’s] second witness was Michael Fox, a nearby
     neighbor. He testified that since 2010 he resided at 605 North
     16th Street, approximately 100 feet away from the Property. []
     Fox is a member of the Spring Garden Civic Association.

           [] Fox testified that he has witnessed the Property decay
     for eight years. The rear of the Property was removed and a
     temporary wall put in place. There was graffiti on the front of
     the Property underneath the windows, a tree growing out of the
     top corner of the Property, and a pit in the backyard that is full
     of weeds and trash. [] Fox testified that the temporary fence
     placed in the front and side of the Property had been moved
     outward to encompass and block the adjacent sidewalk, forcing
     pedestrians to walk in the street. []

           [] Fox further testified that he had not seen any effort by
     Appellants to address the condition at [the] Property. He did not
     observe work being done at the Property over the previous two
     years. As far as [] Fox knew, there have been no occupants at
     the Property or utilities connected to the Property. []


                                   -3-
J-S01034-20



           The next witness was Joel Schmitt, the property manager
     of the properties at 1603 and 1605 Mt. Vernon Street, which are
     immediately adjacent to the Property. [] Schmitt testified that
     the condition of the Property was “absolutely” having a monetary
     effect on the owner of the two properties under his
     management. He testified that “a lot of tenants have refused
     rental specifically because of the building next door. In a lot of
     cases, we actually lower the rent to get tenants in the building.”
     [N.T., 4/18/2018, at 67.]

           [] Schmitt also expressed concerns that after heavy rains,
     moisture and water from the Property leaked into the properties
     under his management; and that rodents from the Property were
     entering his properties. []

            [Wolf] then offered the testimony of Randal Baron from
     the Philadelphia Historical Commission. He testified that he is a
     Preservation Planner, and his duties include overseeing
     designated historical buildings, such as review of renovation
     designs for compliance with the historical designation of the
     Spring Garden Historic District. The Property is significant within
     the Historic District because it was where Robert Purvis, a father
     of the Underground Railroad in Philadelphia, resided from 1878
     to 1898.     There is no legal difference between a property
     individually designated and a property designated as part of the
     district. In other words, the building is under the Historical
     Commission’s jurisdiction.

           [] Baron testified that “[i]n December of 2003, an
     application was filed by [Miguel] Santiago to renovate the
     building, to demolish the garage at the back of it, to put some
     additions, and to turn it into residential units, and … it was taken
     all the way through, and it was approved by the Historical
     Commission December [in] of 2003.” [N.T., 4/18/2018, at 75.]
     Despite approval, no renovations were performed.

           [] Baron further testified that the Historical Commission
     signed off on plans for a complete rehabilitation of the [P]roperty
     in 2007, but none was performed. In 2009 the Historical
     Commission signed off on a building permit application for wall
     shoring and partial reconstruction of the rear walls, but no work
     was performed. In 2010, the Historical Commission approved
     plans for a new roof, windows and walls. Again no work was


                                    -4-
J-S01034-20


       performed. In 2011, the Historical Commission approved an
       application for the demolition and reconstruction of the side wall.
       Again, no work was performed.

             [] Baron testified that in 2012, a court ordered the
       removal of the rear L portion of the [P]roperty because it had
       become imminently dangerous, but conditional upon it being
       rebuilt within one year. The rear “L” portion was demolished but
       never rebuilt. In 2013, the Historical Commission approved the
       rebuilding of the cornice and gable wall. Neither have been
       done. In 2017, a court issued an [o]rder against Appellants “to
       make the building safe.” The Historical Commission received an
       application to rebuild the rear wall near where the “L” had been
       removed. In July [of] 2017, the Commission approved the
       application, provided the vinyl siding was replaced with an
       appropriate cladding material. No work as performed. []

              Finally, the court heard testimony from Thomas
       Rybakowski from the City of Philadelphia.            [] Rybakowski
       testified that he had inspected the Property and issued violation
       notices on behalf of the Department of [L&I]. [] Rybakowski
       testified that in 2017, L&I declared the Property “unsafe” in
       accordance with the City Code and L&I protocols. Specifically,
       the building had deterioration on the front wall bricks which
       allowed water to penetrate the Property, and potentially
       compromise the structure of the bricks and wall. [] Rybakowski
       testified that a tree[3] was growing in the interior of the Property
       from the side of a load-bearing wall, near the top of the roof
       line.

             [] Rybakowski testified that he had inspected the Property
       in 2016 and 2017. He found the Property to be unsafe, as per
       the designation from [L&I]. During those inspections, there was
       no safe way to access the second and third floors of the
       Property, other than by extension ladder. There were also no
       operational electrical, heating or plumbing systems; and there
       were open and exposed joists throughout the ceiling.



____________________________________________
3 It seems appropriate that the Property was returning to nature given that
the petitioner and first witness was a Wolf, the second witness was a Fox,
and the trial judge was another Fox.


                                           -5-
J-S01034-20


             [] Rybakowski testified that based on his inspections, the
       Property was not habitable. He also testified that the condition
       of the Property was a risk of fire. [] Rybakowski’s primary
       concern was the continued deterioration of the front and side
       walls and the possibility of collapse. []

              The [trial] court was concerned that the [Property] was not
       able to be salvaged and due to its condition should be
       demolished. The matter was continued for the building to be
       inspected by the City. The [trial] court also advised Appellants
       that at the next hearing, the court would consider [c]onditional
       [r]elief[4] as allowed under the Act and Appellants should be
       prepared to present evidence and testimony as to their intended
       plan for the Property. A hearing date was scheduled but one of
       the Appellants filed for [b]ankruptcy. All proceedings were
       stayed for approximately seven (7) months during the pendency
       of Appellants’ [b]ankruptcy cases.3

              _________________________
              3 Noris Santiago filed for [b]ankruptcy on April 30,

              2018. On June 1, 2018, after two hearings, the
              [b]ankruptcy was dismissed.      Miguel A. Santiago
              filed for [b]ankruptcy on July 11, 2018. On October
              2, 2018, after three hearings[,] the [b]ankruptcy
              was dismissed.

              On November 13, 2018, a second hearing took place
       before [the trial] court. [] Th[e trial] court heard additional
       testimony from [] Rybakowski, who testified that the
       classification of the Property remained “unsafe.” [] Rybakowski
       also testified that there were no permits pulled on the Property
       other than an application for the “Make Safe Permit.”

             Although Appellants’ attorney appeared at the November
       13th hearing, his clients did not. Nor did they present a plan for
       [c]onditional [r]elief as allowed under the Act, nor evidence or
       testimony that they had the financial means to make renovations
       to the Property.

____________________________________________
4See 68 P.S. § 1105(f) (providing that the court may grant conditional relief
upon a finding that “the owner represents that the conditions, violations or
nuisance or emergency conditions will be abated in a reasonable period”).


                                           -6-
J-S01034-20


              At the conclusion of testimony, and after argument, [the
       trial] court found the Property met the criteria set forth under
       Act 135 as a blighted and abandoned property and in need of
       remediation.       The court further found that [Wolf’s]
       recommended [c]onservator was qualified. The [trial court]
       appointed the Spring Garden [CDC] as [c]onservator of the
       Property under the Act. The court further denied Appellants’
       request for [c]onditional [r]elief.

Trial Court Opinion, 7/8/2019, at 2-7 (some citations and footnotes

omitted).

       Appellants timely filed a post-trial motion.5 The trial court denied that

motion on March 11, 2019. Appellants timely filed a notice of appeal. 6 Both

Appellants and the trial court complied with Pa.R.A.P. 1925.

       On appeal, Appellants challenge the trial court’s decisions to appoint a

conservator for the Property and to deny Appellants’ request for conditional

relief. We consider these issues mindful of the following.

             Our review in a non-jury case is limited to whether the
       findings of the trial court are supported by competent evidence
       and whether the trial court committed error in the application of
       law. We must grant the court’s findings of fact the same weight
       and effect as the verdict of a jury and, accordingly, may disturb
       the non-jury verdict only if the court’s findings are unsupported
       by competent evidence or the court committed legal error that
____________________________________________
5 Post-trial motions are necessary following Act 135 hearings. See G&G
Inv’rs, LLC v. Phillips Simmons Real Estate Holdings, LLC, 183 A.3d
472, 477 (Pa. Super. 2018).

6 On May 14, 2019, this Court entered an order requiring the trial court to
enter judgment in this case. On May 21, 2019, the trial court entered
judgment. See Pa.R.A.P. 905(a)(5) (“A notice of appeal filed after the
announcement of a determination but before the entry of an appealable
order shall be treated as filed after such entry and on the day thereof.”);
McEwing v. Lititz Mut. Ins. Co., 77 A.3d 639, 645 (Pa. Super. 2013).


                                           -7-
J-S01034-20


     affected the outcome of the trial. It is not the role of an
     appellate court to pass on the credibility of witnesses; hence we
     will not substitute our judgment for that of the fact[-]finder.
     Thus, the test we apply is not whether we would have reached
     the same result on the evidence presented, but rather, after due
     consideration of the evidence which the trial court found
     credible, whether the trial court could have reasonably reached
     its conclusion.

G & G Inv’rs, 183 A.3d at 478 (citing Agostinelli v. Edwards, 98 A.3d

695, 704 (Pa. Super. 2014) (internal citations omitted)).

     The Act sets forth the following requirements.

     (d) Conditions for conservatorship.--If a petition is filed
     under [subsection 1104], the court may appoint a conservator if
     all of the following apply as of the date of filing:

           (1) The building has not been legally occupied for at least
           the previous 12 months.

           (2) The owner fails to present compelling evidence that he
           has actively marketed the property during the preceding
           60-day period and made a good faith effort to sell the
           property at a price which reflects the circumstances and
           market conditions.

           (3) The property is not subject to a pending foreclosure
           action by an individual or nongovernmental entity.

           (4) The current owner fails to present sufficient evidence
           that he has acquired the property within the preceding six
           months. The evidence shall not include instances where
           the prior owner is a member of the immediate family of
           the current owner, unless the transfer of title results from
           the death of the prior owner, or where the current or prior
           owner is a corporation, partnership or other entity in which
           either owner or the immediate family of either owner has
           an interest in excess of 5%.

           (5) The court finds at least three of the following:




                                    -8-
J-S01034-20


              (i) The building or physical structure is a public
              nuisance.

              (ii) The building is in need of substantial
              rehabilitation and no rehabilitation has taken place
              during the previous 12 months.

              (iii) The building is unfit for human habitation,
              occupancy or use.

              (iv) The condition and vacancy of the building
              materially increase the risk of fire to the building and
              to adjacent properties.

              (v) The building is subject to unauthorized entry
              leading to potential health and safety hazards and
              one of the following applies:

                    (A) The owner has failed to take reasonable
                    and necessary measures to secure the
                    building.

                    (B) The municipality has secured the building
                    in order to prevent such hazards after the
                    owner has failed to do so.

              (vi) The property is an attractive nuisance to
              children, including, but not limited to, the presence
              of abandoned wells, shafts, basements, excavations
              and unsafe structures.

              (vii) The presence of vermin or the accumulation of
              debris, uncut vegetation or physical deterioration of
              the structure or grounds has created potential health
              and safety hazards and the owner has failed to take
              reasonable and necessary measures to remove the
              hazards.

              (viii) The dilapidated appearance or other condition
              of the building negatively affects the economic well-
              being of residents and businesses in close proximity
              to the building, including decreases in property value
              and loss of business, and the owner has failed to



                                 -9-
J-S01034-20


                     take reasonable and necessary measures to remedy
                     appearance or the condition.

                     (ix) The property is an attractive nuisance for illicit
                     purposes, including prostitution, drug use and
                     vagrancy.

68 P.S. § 1105(d).

       Instantly, the trial court concluded that Wolf presented “ample

evidence to grant the petition for appointment of a conservator.” Trial Court

Opinion, 7/8/2019, at 8. Specifically, the trial court concluded that the four

requirements set forth in 68 P.S. § 1105(d)(1-4) were satisfied. Id. at 10.

With respect to findings as to three of the nine elements of subsection

1105(d)(5), the trial court concluded that Wolf satisfied subsections (ii) (the

Property is in need of substantial rehabilitation and no rehabilitation has

taken place in at least 12 months), (iii) (the Property is unfit for human

habitation), (vii) (physical deterioration has created potential health and

safety hazards), and (viii) (the appearance has negatively affected the

economic well-being of residents in close proximity). Id. at 10-12.

       On appeal, Appellants set forth a vague argument contending that

Wolf   “did   not    establish   the   requirements     under   Act   135   for   the

[a]ppointment       of   a   [c]onservator,”     and   specifically   reference   the

aforementioned statute. Appellants’ Brief at 22.         Appellants claim the trial

court “erred in finding that all of the requirements under [sub]section

1105(d)(1-4) have been met,” and that the “trial court erred in finding that

three (3) of the requirements under [sub]section 1105(d)(5)(i-ix) were


                                        - 10 -
J-S01034-20


met,” but Appellants do not set forth any argument explaining which of the

aforementioned elements were not satisfied.7

       “The failure to develop an adequate argument in an appellate brief

may [] result in waiver of the claim under Pa.R.A.P. 2119.” Commonwealth

v. Beshore, 916 A.2d 1128, 1140 (Pa. Super. 2007). “We shall not develop

an argument for an appellant, nor shall we scour the record to find evidence

to support an argument.” Milby v. Pote, 189 A.3d 1065, 1079 (Pa. Super.

2018).    Based on the foregoing, it would be appropriate for this Court to

conclude that Appellants were not entitled to relief due to their failing to

present argument on appeal.

       However, even if this issue were not waived, we would conclude that

Appellants are not entitled to relief. At trial, the trial court heard testimony

from numerous witnesses, as detailed supra, all of whom the trial court

found credible.      These witnesses testified regarding the condition of the

property, the impact of the dilapidated property on the community, and the

failure of Appellants to remediate the property and make it safe. See Trial

Court Opinion, 7/8/2019, at 2-7 (summarizing the testimony and finding the

testimony of Wolf, Fox, Schmitt, Baron, and Rybakowski credible). Thus, we
____________________________________________
7 Appellants also fault the trial court for their own failure to call witnesses.
See Appellant’s Brief at 27-28. However, the record is clear that Appellants
were permitted to call witnesses and offer evidence, but they chose not to
do so when they elected not to appear for the second day of the hearing.
See N.T., 11/13/2018, at 25 (“Your Honor, Mr. Santiago is not here, so I
don’t have any evidence to offer at this time.”). Accordingly, we cannot fault
the trial court for Appellants’ own failure.


                                          - 11 -
J-S01034-20


conclude that the trial court did not err or abuse its discretion in determining

that Wolf satisfied the necessary elements of the aforementioned statute;

therefore, Appellants are not entitled to relief.8

       Finally, Appellants contend the trial court erred by failing to grant their

request for conditional relief pursuant to 68 P.S. § 1105(f). See Appellants’

Brief at 28-30.     At trial, despite Appellants’ failure to appear, counsel for

Appellants    argued     that    conditional   relief   should   be   granted.   N.T.,

11/13/2018, at 30-31.9          Appellants contend that the trial “court did not

permit [Appellants] to represent or even make a showing that they would

remediate the conditions, violations, etc., within a reasonable period of

time.” Appellants’ Brief at 29-30. However, as discussed supra, Appellants

did not appear at the hearing or offer evidence on their behalf.                 Thus,

Appellants’ argument that the trial court did not permit them to present
____________________________________________
8 Appellants also contend that the trial court erred in appointing a
conservator. Specifically, they contend that appointment of a conservator
was optional, not mandatory, and that there was no testimony that Spring
Garden CDC was competent to be appointed conservator. Appellants’ Brief at
27-28. At trial, Appellants did not argue that appointment of a conservator
was optional or that the Spring Garden CDC was not an appropriate
conservator. See N.T., 11/13/2018, at 34-35.           Appellants raised this
argument for the first time in their post-trial motion. See Post-Trial Motion,
11/28/2018, at ¶¶ 27-30. Our rules provide that any “error which could
have been corrected in pre-trial proceedings or during trial … may not
constitute a ground for post-trial relief.” Pa.R.C.P. 227.1(b)(1)(Note). By
not objecting at their first available opportunity to do so, Appellants have
waived these issues.

9 The notes of testimony state that this argument was made by counsel for
Wolf. However, in reading the transcript as a whole, it is clear that counsel
for Appellants set forth this argument.


                                          - 12 -
J-S01034-20


evidence is belied by the record, and in fact, the trial court had no evidence

before it with which it could conclude that Appellants intended to remediate

the Property within a reasonable period.        Accordingly, we conclude that

Appellants are not entitled to relief on this issue.

      Having determined that the trial court did not err or abuse its

discretion in concluding that the Property satisfied the conditions for being

an abandoned and blighted property in need of a conservator, and

appointing the Spring Garden CDC as conservator, we affirm the judgment

of the trial court.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/3/20




                                      - 13 -